PER CURIAM.
In this dissolution of marriage case, a document entitled “JUDGMENT AND DECREE OF DISSOLUTION” was filed. The document is signed by “Winston Davis, Commissioner.” Robert Dale Peterson appeals the “judgment” entered.
This appeal is dismissed as required by Slay v. Slay, 965 S.W.2d 845 (Mo.banc 1998). Although the document filed in this ease is denominated “judgment,” it is not signed by a judge. “Because the document ][is] not signed by a person selected for office in accordance with and authorized to exercise judicial power by article V of the state constitution, no final appealable judgment has been entered.... “ Slay at 845. This Court is without jurisdiction.
Appeal dismissed.